IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 24854

                         In the Matter of MATTHEW EDGAR HULT,
                                        Respondent.

                                ORDER OF DISBARMENT


       On February 16, 2018, this court indefinitely suspended the respondent's license to
practice law. In re Hult, 307 Kan. 479, 410 P.3d 879 (2018).


       Four additional disciplinary complaints have since been filed with the Disciplinary
Administrator alleging violations of Kansas Rules of Professional Conduct 1.1 (2019
Kan. S. Ct. R. 295) (competence), 1.3 (2019 Kan. S. Ct. R. 298) (diligence), 1.4 (2019
Kan. S. Ct. R. 299) (communication), 1.15 (2019 Kan. S. Ct. R. 334) (safekeeping
property), 1.16 (2019 Kan. S. Ct. R. 339) (termination of representation), 5.5 (2019 Kan.
S. Ct. R. 369) (unauthorized practice of law), 8.1 (2019 Kan. S. Ct. R. 384) (failure to
respond to disciplinary authority), 8.4 (2019 Kan. S. Ct. R. 387) (professional
misconduct), and Supreme Court Rules 207 (2019 Kan. S. Ct. R. 252) (failure to
cooperate in disciplinary investigation) and 218 (2019 Kan. S. Ct. R. 268) (failure to
notify client of suspension).


       In a letter signed May 13, 2019, addressed to the Clerk of the Appellate Courts,
respondent Matthew Edgar Hult, an attorney admitted to the practice of law in the state of
Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217(b)(1) (2019 Kan. S. Ct. R. 267).


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.



                                               1
       IT IS THEREFORE ORDERED that Matthew Edgar Hult be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate courts strike the name of
Matthew Edgar Hult from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2019 Kan. S. Ct. R. 268).


       Dated this 6th day of June 2019.




                                             2